Case 3:15-cv-01449-BJD-MCR Document 179 Filed 08/16/19 Page 1 of 8 PageID 2039
Case 3:15-cv-01449-BJD-MCR Document 179 Filed 08/16/19 Page 2 of 8 PageID 2040
Case 3:15-cv-01449-BJD-MCR Document 179 Filed 08/16/19 Page 3 of 8 PageID 2041
Case 3:15-cv-01449-BJD-MCR Document 179 Filed 08/16/19 Page 4 of 8 PageID 2042
Case 3:15-cv-01449-BJD-MCR Document 179 Filed 08/16/19 Page 5 of 8 PageID 2043
Case 3:15-cv-01449-BJD-MCR Document 179 Filed 08/16/19 Page 6 of 8 PageID 2044
Case 3:15-cv-01449-BJD-MCR Document 179 Filed 08/16/19 Page 7 of 8 PageID 2045



 and for failure to comply with court orders"). In the face of the Magistrate Judge's less­

 severe recommended monetary sanction, Plaintiff persists in conduct he has been

 repeatedly warned against. In light of Plaintiff's persistence, the Court is convinced that

 no sanction short of dismissal with prejudice will do. See Shortz v. City of Tuskegee.

 Ala., 352 F. App'x 355, 359 (11th Cir. 2009) ("Because dismissal with prejudice is

 considered a drastic sanction, a district court may only implement it as a last resort,

 when: (1) a party's failure to comply with a court order is a result of willfulness or bad

 faith; and (2) the district court finds that lesser sanctions would not suffice.").

        Accordingly, after due consideration, it is

        ORDERED:

        1. Plaintiff's Objection to the Report and Request for Hearing (Doc. 178) is

            OVERRULED.

        2. The Report and Recommendation (Doc. 177) is ADOPTED as the opinion

            of this Court except where modified herein and to the extent that this case is

            DISMISSED with prejudice. Additionally, the Court will withhold the

            imposition of monetary sanctions at this time in light of the dismissal.

        3. Defendants' Motion to Dismiss as Sanction for Plaintiff's Repeated Abuse of

            the Discovery Process and Violations of this Court's Orders (Doc. 158) is

            GRANTED to the extent that this case is DISMISSED with prejudice. The

          Clerk of the Court shall close this file and terminate all pending motions.

        DONE and ORDERED in Jacksonville, Florida!91is           I lit �
                                                              . rt
                                                                        of August, 2019.

                                                          IC�-�
                                                      BRIAN J. DAVIS
                                                      United States District Judge




                                              -7-
Case 3:15-cv-01449-BJD-MCR Document 179 Filed 08/16/19 Page 8 of 8 PageID 2046
